IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Villanova University                      :
                                          :
           v.                             :        No. 157 C.D. 2019
                                          :
Radnor Township Zoning Hearing            :
Board                                     :
                                          :
Appeal of: Radnor Township Board          :
of Commissioners                          :


PER CURIAM                           ORDER

            NOW, June 5, 2020, having considered Appellee’s application for

reargument and Appellant’s answer in response thereto, the application is denied.